PER CURIAM
Timothy Wright appeals the denial following an evidentiary hearing of his Rule 29.15 motion for post-conviction relief based on a single allegation of ineffective assistance of counsel. He contends the motion court clearly erred by denying his claim that counsel was ineffective for failing to call his wife, Tiffany Pulliam, as a trial witness, to testify that he was at their apartment between 4:00 a.m. and 6:00 a.m. on February 15, 2014. We disagree and affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).